On Petition for Rehearing.
Per Curiam.
Learned counsel for appellant in his petition for rehearing en banc in this case, proceeds upon the theory that the judgment appealed from and affirmed by our decision of October 29, 1909 (Lohman v. Claussen, 55 Wash. 408, 104 Pac. 624), was a personal judgment against Henry Lohman, and that we have overlooked this fact. In our former decision it was stated that the judgment appealed from was rendered against appellant as administrator. In order that there may be no doubt remaining upon this question, we quote from the language of the judgment as shown by the record before us, which is: “That judgment issue against Henry Lohman, as administrator of the estate of Mary A. Lohman, deceased, in the sum of Five Hundred dollars in favor of Henry Claussen, Receiver.”
Learned counsel’s argument is, in substance, that since Henry Lohman individually was not a party to the action, therefore, judgment for the receiver’s compensation could not be thus rendered against him in the action; but since the record plainly shows that the judgment was rendered against him in the same representative capacity in which he appeared as plaintiff in the action, it is plain that the record furnishes no basis for counsel’s argument.
Rehearing is therefore denied.